DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 20 of U.S. Patent No. 10,864,042. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘042 patent anticipate the claims of the instant application as they are narrower than the instant claims.
Claims 2, and 5-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, and 5-9 of U.S. Patent No. 10,864,042. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘042 patent anticipate the claims of the instant application as they are narrower than the instant claims.
Claims 3, 10, and 13/18-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4 and 11 of U.S. Patent No. 10,864,042. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘042 patent anticipate the claims of the instant application as they are narrower than the instant claims.
Claims 14-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15-17 of U.S. Patent No. 10,864,042. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘042 patent anticipate the claims of the instant application as they are narrower than the instant claims.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “lens configured to diverge (light)” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Laudenslager et al. (U.S. Patent No. 5,383,199) hereinafter referred to as Laudenslager.
Regarding claim 1, Laudenslager teaches a laser generator (Abstract) comprising:
a laser source producing a first beam of light having a first aspect ratio (element 12, no detail of the aspect ratio is claimed, therefore any aspect ratio meets the claim); 
an optical assembly comprising: 
a prism (31) having: a surface configured to receive the first beam at an incoming angle of incidence relative to a first surface normal; and, an additional surface configured to transmit, at an exit angle relative to a second surface normal, a second beam having a second aspect ratio (col. 4, lines 16-21, no detail of the aspect ratio is claimed, therefore any aspect ratio meets the claim and this is a second aspect ratio as it corresponds to a second stage of the beam path); and 
a lens (51) configured to diverge and transmit the second beam to a coupler, the coupler (56) comprising: a first coupling plane at a first distance from the lens; a second coupling plane at a second distance from the lens (col. 4, lines 54-end); and, 
wherein the combination of the prism and the lens is configured to diverge the second beam (Fig. 1, the prism diverges the beam), 
wherein the second beam comprises a third aspect ratio (no detail of the aspect ratio is claimed, therefore any aspect ratio meets the claim and this is a third aspect ratio as it corresponds to a third stage of the beam path) at the first coupling plane comprises a fourth aspect ratio at the second coupling plane (no detail of the aspect ratio is claimed, therefore any aspect ratio meets the claim and this is a fourth aspect ratio as it corresponds to a fourth stage of the beam path i.e. before and after the coupler).
Regarding claim 2, Laudenslager teaches the laser generator of claim 1.
Laudenslager further teaches wherein the prism is a wedge prism (col. 4, lines 16-21).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-8, and 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Laudenslager as applied to claim 1 above, and further in view of Chuang et al. (U.S. Pre-Grant Publication No. 2015/0372446) hereinafter referred to as Chuang.
Regarding claims 3 and 13, Laudenslager teaches the laser generator of claims 1/12.
Laudenslager further teaches wherein the optical assembly further comprises a first sensor (element 71, e.g.) and a mirror (wedge 56) disposed at an angle (Fig. 1), the first sensor configured to measure a first energy of the first beam (col. 5, lines 46-60),
Laudenslager further teaches where a sensor element should receive a small percentage of the laser beam for monitoring purposes (col. 4, lines 53-58).
Laudenslager does not teach that the mirror is between the laser source and the prism, wherein the mirror reflects the first beam onto the prism, wherein the mirror further transmits at least a portion of the first beam to the first sensor. 
Attention is brought to the Chuang reference which teaches that mirrors and prisms are interchangeable in the art for splitting beams (which is the function recited by applicant in claim 4) and are equivalent in the art (Fig. 32A) and also teaches specifically an embodiment where a mirror is between a laser source and a prism and the mirror reflects a first beam into the prism (Fig. 8).
Throughout Chuang, prisms and mirrors are seen as interchangeable arrangements for beam splitting, where any one of many combinations of these is appropriate for splitting a beam depending on desired beam characteristics. Applicant further does not recite any criticality to the order of these two devices. Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to substitute a different arrangement of prism and mirror to split the beam recited in claim 4, because an art-recognized equivalence is strong evidence of the obviousness in substituting one component over another.
Regarding claim 4, Laudenslager as modified teaches the laser generator of claim 3.
Laudenslager further teaches wherein the monitor received about one percent of the first beam to the first sensor (“about” 1% is interpreted to encompass the range of 1-5%; col. 4, lines 53-58).
Regarding claim 5, Laudenslager, as modified by Chuang, teaches the laser generator of claim 4.
Laudenslager does not teach further comprising a second sensor configured to measure a second energy of the second beam.
Attention is brought to the Chuang reference, which teaches incorporating a sensor configured to measure an energy of a laser beam (¶[0012]).
It would have been obvious to one of ordinary skill in the art to modify the laser source of Laudenslager to include a second sensor, adding in that which is taught by Chuang, because Chuang teaches that it is desirable to inspect laser parameters when they are being changed by optical elements (¶[0012]), and Laudenslager comprises a multi-stage optical path.
Regarding claim 6, Laudenslager, as modified by Chuang teaches the laser generator of claim 5.
Laudenslager further teaches wherein the additional surface of the prism includes a coating configured to reflect at least a portion of the second beam to the second sensor (col. 3, lines 60-67).
Regarding claim 7, Laudenslager, as modified by Chuang, teaches the laser generator of claim 6.
Laudenslager further teaches wherein the mirror transmits about one percent of the first beam to the first sensor (“about” 1% is interpreted to encompass the range of 1-5%; col. 4, lines 53-58).
Chuang further teaches wherein the coating reflects about two percent of the second beam to the second sensor (¶[0091]).
Regarding claim 8, Laudenslager, as modified by Chuang, teaches the laser generator of claim 7.
Laudenslager teaches further calibrating the laser source to a selected catheter, the catheter coupled to the optical assembly via the coupler (col. 7, lines 21-37).
Laudenslager does not teach comprising a third sensor.
Attention is brought to the Chuang reference, which teaches incorporating a sensor configured to measure an energy of a laser beam (¶[0012]).
It would have been obvious to one of ordinary skill in the art to modify the laser source of Laudenslager to include a second sensor, adding in that which is taught by Chuang, because Chuang teaches that it is desirable to inspect laser parameters when they are being changed by optical elements (¶[0012]), Laudenslager comprises a multi-stage optical path and because Laudenslager contemplates a weakness in not comprising an output fluence sensor in the case of optical distortion (Laudenslager col. 7, lines 33-37) and therefore contemplates a need for such a sensor.
Regarding claims 11-12, Laudenslager teaches the laser generator of claim 10.
Laudenslager teaches comprising a microprocessor executable controller coupled to the attenuator, wherein the microprocessor executable controller adjusts the first energy of the first beam measured by a first sensor with the attenuator (col. 5, lines 37-45).
Laudenslager does not teach further comprising a second sensor configured to measure a second energy of the second beam.
Attention is brought to the Chuang reference, which teaches incorporating a sensor configured to measure an energy of a laser beam (¶[0012]).
It would have been obvious to one of ordinary skill in the art to modify the laser source and attenuator control circuit of Laudenslager to include a second sensor, adding in that which is taught by Chuang, because Chuang teaches that it is desirable to inspect laser parameters when they are being changed by optical elements (¶[0012]), and Laudenslager comprises a multi-stage optical path.
Regarding claim 14, Laudenslager teaches the laser generator of claim 1.
Laudenslager further teaches wherein the prism comprises a bottom surface, and the surface is the bottom surface (bottom is a relative descriptor, any surface in Fig. 1 may be considered the bottom surface).
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Laudenslager as applied to claim 1 above, and further in view of Ryan et al. (U.S. Pre-Grant Publication No. 2012/0143176,) hereinafter referred to as Ryan.
Regarding claim 9, Laudenslager teaches the laser generator of claim 1.
Laudenslager teaches further comprising a microprocessor executable controller.
Laudenslager does not teach a safety shutter, wherein the safety shutter is disposed between the prism and the lens, wherein the microprocessor executable controller closes the safety shutter upon receipt of a fault signal.
Attention is brought to the Ryan reference, which teaches a safety shutter, wherein the safety shutter is disposed between the prism and the lens, wherein the microprocessor executable controller closes the safety shutter upon receipt of a fault signal (¶[0071].
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the laser source of Laudenslager to include a safety shutter between the prism and lens, wherein the microprocessor closes the shutter upon receipt of a fault signal, because Ryan teaches that it increases the treatment safety and prevents inadvertent treatment (Ryan ¶[0071]).
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Laudenslager et al. (U.S. Patent No. 5,383,199) as applied to claim 1 above.
Regarding claim 10, Laudenslager teaches the laser generator of claim 1.
Laudenslager further teaches wherein the optical assembly further comprises an attenuator, wherein the attenuator is configured to adjust the first energy of the first beam (col. 4, lines 21-24).
Laudenslager does not teach the attenuator disposed between the laser source and the prism. However, it appears that Laudenslager teaches each and every element of claim 11, except that the order of the attenuator and the prism is reversed. As Applicant has disclosed no criticality to this order, it would have been prima facie obvious to rearrange the working parts of this invention, because the courts have held it to be a matter of only routine skill. In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955).
Claim(s) 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Laudenslager as applied to claim 1 above, and further in view of Cui et al. (U.S. Pre-Grant Publication No. 2018/0228374,) hereinafter referred to as Cui.
Regarding claim 15, Laudenslager teaches the laser generator of claim 1.
Laudenslager does not teach wherein light leaves the prism from its hypotenuse surface.
Attention is brought to the Cui reference, which teaches wherein the prism comprises a hypotenuse surface, and the surface by which light exits is the hypotenuse surface (¶[0061]).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the prism of Laudenslager to allow for light to escape via the hypotenuse surface, because Cui teaches that it is a compact form-factor for creating an annular beam (Cui ¶[0061]) which is desirable for use with a catheter (Cui ¶[0061]).
 Regarding claim 16, Laudenslager teaches the laser generator of claim 1.
Laudenslager further teaches wherein the prism comprises: a bottom incident face configured to receive the first beam (Fig. 1), the first beam having a first width and a first height (Fig. 1); a side face connected to the bottom incident face by an edge at an angle of 90 degrees (Fig. 1); and, a hypotenuse face connecting the bottom incident face and the side face (Fig. 1).
Laudenslager does not teach where the prism receives the laser beam at an angle of 15 to 30 degrees off normal to the bottom incident face. Laudenslager further does not teach the hypotenuse exit face configured to emit the second beam at an angle of 50 to 70 degrees off normal to the hypotenuse exit face, the second beam having a second width and a second height, wherein the second width is less than the first width, and wherein the second height is the same or equal to the first height.
Attention is brought to the Cui reference, which teaches wherein the prism comprises a hypotenuse surface, and the surface by which light exits is the hypotenuse surface (¶[0061]). Cui further teaches the emitted beam having a second width and a second height, wherein the second width is less than the first width, and wherein the second height is the same or equal to the first height (¶[0061]).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the prism of Laudenslager to allow for light to escape via the hypotenuse surface, because Cui teaches that it is a compact form-factor for creating an annular beam (Cui ¶[0061]) which is desirable for use with a catheter (Cui ¶[0061]).
It appears that the combination of Laudenslager and Cui teaches all of the elements of claim 16 except for the ranges of incidence angles. 
Attention is drawn to the Chuang reference, which teaches that the incidence angles of light to a prism is a results-effective variable for monitoring beam parameters (¶[0131]).
Therefore it would have been prima facie obvious to modify the beam incidence angles to the prism of the combination of Laudenslager and Cui to where the prism receives the laser beam at an angle of 15 to 30 degrees off normal to the bottom incident face and the hypotenuse exit face configured to emit the second beam at an angle of 50 to 70 degrees off normal to the hypotenuse exit face because “It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.” In re Williams, 36 F.2d 436, 438 (CCPA 1929). When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA L STEINBERG whose telephone number is (303)297-4783. The examiner can normally be reached Mon-Fri 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571) 272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.L.S/Examiner, Art Unit 3792               

/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792